16-2521
     Chen-Liu v. Sessions
                                                                                       BIA
                                                                                  Wright, IJ
                                                                               A205 199 737
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   11th day of September, two thousand seventeen.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            DEBRA ANN LIVINGSTON,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   YUN XIAN CHEN-LIU,
14            Petitioner,
15
16                     v.                                            16-2521
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Joshua Bardavid, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Song Park, Senior
27                                       Litigation Counsel; Michele Y. F.
28                                       Sarko, Attorney, Office of
29                                       Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, DC.
 1        UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 4   DENIED.

 5        Petitioner Yun Xian Chen-Liu, a native and citizen of the

 6   People’s Republic of China, seeks review of a July 14, 2016,

 7   decision of the BIA affirming a May 21, 2015, decision of an

 8   Immigration Judge (“IJ”) denying her asylum, withholding of

 9   removal, and relief under the Convention Against Torture

10   (“CAT”).    In re Yun Xian Chen-Liu, No. A205 199 737 (B.I.A. July

11   14, 2016), aff’g No. A205 199 737 (Immig. Ct. N.Y. City May 21,

12   2015).    We assume the parties’ familiarity with the underlying

13   facts and procedural history in this case.

14        Under the circumstances of this case, we have reviewed both

15   the IJ’s and the BIA’s opinions “for the sake of completeness.”

16   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

17   2006).    The applicable standards of review are well

18   established.    See 8 U.S.C. § 1252(b)(4)(B); see also Chuilu

19   Liu v. Holder, 575 F.3d 193, 196 (2d Cir. 2009).       The agency

20   did not err in finding that Chen-Liu failed to satisfy her burden

21   of proof as to her claim that family planning officials sought

22   to sterilize her and fined her based on her violation of China’s

                                      2
1    family planning policy with the births of her two children out

2    of wedlock.

3        “The testimony of the applicant may be sufficient to

4    sustain the applicant’s burden without corroboration, but only

5    if the applicant satisfies the trier of fact that the

6    applicant’s testimony is credible, is persuasive, and refers

7    to specific facts sufficient to demonstrate that the applicant

8    is a refugee.”   8 U.S.C. § 1158(b)(1)(B)(ii); see also Chuilu

9    Liu, 575 F.3d at 196-97.   In this case, it was reasonable for

10   the agency to require corroboration because the record,

11   including Chen-Liu’s testimony, was inconsistent regarding

12   whether she had been sterilized, when she was born, and whether

13   she was injured on her foot or knee during a scuffle with family

14   planning officials.   See 8 U.S.C. § 1158(b)(1)(B)(ii) (“Where

15   the trier of fact determines that the applicant should provide

16   evidence that corroborates otherwise credible testimony, such

17   evidence must be provided unless the applicant does not have

18   the evidence and cannot reasonably obtain the evidence.”); see

19   also Chuilu Liu, 575 F.3d at 196-97.

20       The agency also did not err in concluding that Chen-Liu

21   failed to provide reasonably available reliable evidence that

22   she has two children born in China.   As an initial matter, the

                                    3
1    IJ reasonably declined to credit unauthenticated notarial birth

2    certificates for Chen-Liu’s children because, as Chen-Liu

3    acknowledged, they were issued after she left China in 2011 and

4    were not based on records of her children’s births but rather

5    on information her family members provided to the village

6    planning committee.   See Xiao Ji Chen v. U.S. Dep’t of Justice,

7    471 F.3d 315, 341-42 (2d Cir. 2006) (holding that determination

8    of the weight of evidence is largely a matter of agency

9    discretion); Matter of H-L-H-, 25 I. & N. Dec. 209, 214-16 &

10   n.5 (BIA 2010) (declining to credit village committee notices

11   that were unauthenticated, unsigned, and prepared for purposes

12   of removal proceedings), overruled on other grounds by Hui Lin

13   Huang v. Holder, 677 F.3d 130, 133-38 (2d Cir. 2012).    The IJ

14   also did not err in giving little weight to an unsworn letter

15   from Chen-Liu’s mother because her mother was an interested

16   party who was not available for cross-examination.     See Y.C.

17   v. Holder, 741 F.3d 324, 334 (2d Cir. 2013).     And the IJ

18   reasonably noted that Chen-Liu could have obtained more

19   reliable evidence that she has two children in China, such as

20   a letter from her ex-boyfriend’s sister, with whom her daughter

21   lived for five years and with whom Chen-Liu is in contact, or

22   records (that she admitted were not unobtainable) from the

                                    4
1    children’s schools in China.    See Chuilu Liu, 575 F.3d at 198

2    (“[T]he alien bears the ultimate burden of introducing such

3    evidence without prompting from the IJ.”).

4        Chen-Liu also failed to submit evidence to support her

5    testimony that she had lived in many places while in China.   The

6    IJ was not compelled to credit Chen-Liu’s explanation that her

7    father’s household registration listed her as living in his home

8    the entire time because she was born in his home, given that

9    the registration noted that Chen-Liu’s brother had moved away

10   for a period of time.   See Majidi v. Gonzales, 430 F.3d 77, 80

11   (2d Cir. 2005) (“A petitioner must do more than offer a plausible

12   explanation for his inconsistent statements to secure relief;

13   he must demonstrate that a reasonable fact-finder would be

14   compelled to credit his testimony.” (internal quotation marks

15   omitted)).

16       Finally, Chen-Liu provided no evidence to support her claim

17   that she was injured during a scuffle with family planning

18   officials or that she was fined.    She did not explain why she

19   could not have had family members corroborate those aspects of

20   her claim.   See id.

21       Accordingly, the agency did not err in finding that

22   Chen-Liu failed to satisfy her burden of demonstrating past

                                     5
1    persecution or a well-founded fear of future persecution under

2    the family planning policy.   See 8 U.S.C. § 1158(b)(1)(B)(ii);

3    Chuilu Liu, 575 F.3d at 196-98.    That finding is dispositive

4    of asylum, withholding of removal, and CAT relief because all

5    three forms of relief were based on Chen-Liu’s family planning

6    claim.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

7    2006).*

8        For the foregoing reasons, the petition for review is

9    DENIED.

10                                 FOR THE COURT:
11                                 Catherine O’Hagan Wolfe, Clerk




     * Because the IJ denied CAT relief based on Chen-Liu’s failure
     to satisfy the lower burden for asylum, Chen-Liu’s challenge
     to the IJ’s denial of asylum necessarily challenged the IJ’s
     denial of CAT relief. Thus, the BIA and the Government are
     incorrect that Chen-Liu failed to exhaust her CAT claim.
                                    6